Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is in response to Application #16/698,439 filed on 11/27/2019 in which Claims 1-15 are presented for examination.

Status of Claims
Claims 1-15 are pending, of which Claims 1, 4 is/are rejected under 35 U.S.C. 103.  Claims 8-15 are withdrawn from consideration due to Restriction.  Claims 2, 3, 5, 6, 7 are objected to as being allowable as a whole under prior art if rewritten in independent form including all of the limitations of their base claim and any intervening claims as well as addressing any additional issues described below.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1: 	Embodiment 1, Specification Par 7 Lines 1-8, Par 16 Lines 1-6, Par 65 Lines 1-5, Par 90 Lines 1-4, Par 91 Lines 1-2, Par 92 Lines 1-5, Fig 10, 11, 19, associates with Claim(s) 1-7.
Species 2: 	Embodiment 2, Specification Par 8 Lines 1-9, Par 93 Lines 1-4, Par 94 Lines 1-4, Par 95 Lines 1-3, Par 96 Lines 1-3, Fig 20, associates with Claim(s) 8-15.
The species are independent or distinct because each of the various disclosed species details a mutual exclusive characteristic of:
1.	A method for storing and managing keys based on configuring a single cluster and generating a single private key according to a BIP-32 protocol from an internal key of the single cluster in a trusted execution environment.
2.	A method for storing and managing keys based on configuring multiple clusters with a first key for distribution stored in multiple clusters and a second key that is shared by multiple clusters, determining multiple clusters for a transaction signature and signing transactions utilizing both the first and second keys.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification, and/or the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, and/or the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with the office of Riyazhassan Asaria, Registration No. 67305, on 11/19/2021 a provisional election was made without traverse to prosecute the invention of Group 1, claim(s) 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Prior Art Rejections - 35 USC § 102 and/or 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 are rejected under 35 U.S.C. 103 as being unpatentable over DI IORIO et al. US Patent Application Publication #2019/0354970 in view of YI et al. US Patent Application Publication #2015/0310427.

Regarding Claim 1, DI IORIO et al. discloses:
A transaction signature method performed in a system for storing and managing keys, which is implemented as a computer [(DI IORIO et al. Par 5 Lines 1-7; Par 10 Lines 1-8; Fig 3) where DI IORIO et al. teaches a transaction signing computer system with a transaction signing computer device that implements a transaction signature method for storing and managing keys], comprising steps of:
configuring a cluster based on a node [(DI IORIO et al. Par 36 Lines 1-14) where DI IORIO et al. teaches the configuration of a blockchain cluster based on a plurality or multiple computing nodes]; and
generating a private key according to a BIP-32 protocol from an internal key of the cluster among a plurality of managed keys [(DI IORIO et al. Par 60 Lines 1-15) where DI IORIO et al. teaches a transaction signing computer device that generates a private key according to a BIP-32 protocol based on an internal parent key amongst a cluster of managed keys].

DI IORIO et al. does not appear to explicitly disclose:
in a trusted execution environment (TEE) of the node within the configured cluster and signing transactions

However, YI et al. discloses:
in a trusted execution environment (TEE) of the node within the configured cluster and signing transactions  [(YI et al. Par 42 Lines 1-4; Par 44 Lines 1-9; Par 45 Lines 1-10) where YI et al. teaches a node with a trusted execution environment (TEE) within a cluster of managed nodes that secures signing transactions].

DI IORIO et al. and YI et al. are analogous art because they are from the “same field of endeavor” and are from the same “problem-solving area”.  Namely, they are both from the field of “information security”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DI IORIO et al. and the teachings of YI et al. by providing a node with a trusted execution environment (TEE) within a cluster of managed nodes that secures signing transactions as taught by YI et al. in the teaching described by DI IORIO et al..
The motivation for doing so would be to increase the usability and flexibility of DI IORIO et al. by providing a node with a trusted execution environment (TEE) within a cluster of managed nodes that secures signing transactions as taught by YI et al. in the teaching described by DI IORIO et al. to further increase the security of a secure environment by adding a trusted execution environment.

Regarding Claim 4, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of DI IORIO et al. and YI et al. discloses:
The method of claim 1, wherein: the step of configuring the cluster comprises a step of managing a plurality of keys comprising a first internal key of the cluster and a second internal key of the cluster in the TEE of the node [(DI IORIO et al. Par 60 Lines 1-15) where DI IORIO et al. teaches a transaction signing computer device that generates multiple or first and second internal private keys according to a BIP-32 protocol based on an internal parent key amongst a cluster of managed keys] [(YI et al. Par 42 Lines 1-4; Par 44 Lines 1-9; Par 45 Lines 1-10) where YI et al. teaches a node with a trusted execution environment (TEE) within a cluster of managed nodes that secures signing transactions],
the first internal key of the cluster is a BIP-32 root seed [(DI IORIO et al. Par 60 Lines 1-15) where DI IORIO et al. teaches a transaction signing computer device that generates multiple or first and second internal private keys according to a BIP-32 protocol based on an internal BIP-32 root parent seed key amongst a cluster of managed keys], and the second internal key of the cluster is for device authentication [(YI et al. Par 75 Lines 8-17) where YI et al. teaches a second or additional internal key of a cluster of managed nodes is utilized for device authentication].

Allowable Subject Matter
Claims 2, 3, 5, 6, 7 are objected to as being dependent upon a rejected base claim, but would be allowable as a whole under prior art if rewritten in independent form including all of the limitations of their base claim and any intervening claims as well as addressing any additional issues described above.

The following is a statement of reasons for the indication of allowable subject matter.  The examiner has found that the prior art of record does not teach, suggest, or render obvious:
the step of signing the transactions comprises a step of requesting, by a cloud server, a signature comprising a BIP-32 root public key of a key to be signed, a BIP-32 path to be signed, data to be signed, or authentication information of an administrator who has approved the signature from an external relay of the cluster, and obtaining, by an internal relay within the cluster communicating with the external relay through a separate communication channel, the signature by transmitting results of execution of the signature to the external relay using the node within the cluster, the step of configuring the cluster comprises a step of providing a certificate (CA) inserted into each node and for verifying an operating company and an administrator, transmitting the node into which the certificate has been inserted to a data center in which a cluster to which the node into which the certificate has been inserted belongs is located, configuring, by the data center, the cluster based on each node, and requesting the node to generate the internal key of the cluster so that a first internal key of the cluster is generated

As recited in dependent Claims 2, 3, 5, 6, 7 when also incorporating all of the limitations of the base claim and any intervening claims as well as addressing any additional issues described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pepe et al - US_20190375373: Pepe et al teaches blockchain networked device security.
Alwar et al - US_20180191503: Alwar teaches crypto asset efficient transfer and social aggregating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272- 8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498